*315By the Court,
(Peters, J.
being absent.) The declaration was adjudged insufficient. The reporter, not having been furnished with the reasons of their judgment, by the Judge designated to give them, is unable to state them fully. From the observations made, by the several Judges, during the consultation, he understood all who were present, to express an opinion, that the present plaintiff, as treasurer of the state, could not sustain an action of debt for the penalty in question. Though there were some remarks made upon other points in, the case, he cannot say, with any degree of confidence, that, a majority of the Judges concurred in opinion on any other point.
Judgment for defendants.